Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 21 October 2022 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 October 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (“Liquid crystalline networks based on photo-initiated thiol-ene click chemistry”, Soft Matter, 16 February 2020, Volume 16, pages 1760-1770).
Li et al. discloses a composition used to make liquid crystalline networks, wherein said composition employs a thiol-ene-based polymer. The inventive composition is characterized by comprising a combination of component compounds including a monomer, a chain extender compound, and a crosslinker compound, each of which is selected so as to influence the thermomechanical and shape memory properties of the liquid crystalline networks and/or objects formed therefrom. In fact, please refer to page 1763 therein, which expressly illustrates said composition comprising a combination of (i) a monomer having a structure inclusive of those of the present Formulae I/IA/IA’/IA”, as represented therein by 
    PNG
    media_image1.png
    147
    381
    media_image1.png
    Greyscale
, (ii) a chain extender compound having a structure inclusive of those of the present Formula II, as represented therein by 
    PNG
    media_image2.png
    100
    291
    media_image2.png
    Greyscale
, and (iii) a crosslinker compound having a structure inclusive of those of the present Formula III, as represented therein by 
    PNG
    media_image3.png
    147
    389
    media_image3.png
    Greyscale
.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: U.S. Patent Application Publication No. 2022/0056215.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722